 142DECISIONS OF NATIONALLABOR RELATIONS BOARDFraser & Johnston CompanyandInternationalAssoci-ationofMachinists and AerospaceWorkers,AFL-CIO,LodgeNo. 1327andInternationalBrotherhood of ElectricalWorkers, AFL-CIO,Local 2131,Party to ContractFraser & Johnston Company Iand'Sheet Metal Pro-ductionWorkers International Association, LocalUnionNo. 355, AFL-CIOandInternationalBrotherhood of ElectricalWorkers, AFL-CIO,Local2131,Party to ContractFraser & Johnston CompanyandInternational Broth-erhood of Boilermakers,Iron Shipbuilders,Black-smiths, Forgers and Helpers of America,Local 6,AFL-CIOandInternational Brotherhood of Elec-tricalWorkers,AFL-CIO,Local 2131,Party toContract.Cases 20-CA-5605, 20-CA-5659, and20-CA-5670March 22, 1971DECISION AND ORDERBY CHAIRMAN, MILLER AND MEMBERSFANNING AND JENKINSOn March 13, 1970, Trial ExaminerBenjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent and the Party to Contract filed excep-tions to the Trial Examiner's Decision and supportingbriefs.The General Counsel filed cross-exceptionsand a supporting brief. A Charging Party filed a replybrief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptionsISheetMetal ProductionWorkers International Association, LocalUnionNo 355, AFL-CIO2The Trial Examiner in his Decision inadvertently referred toRespondent as a "Colorado"corporationwhich should have beenCaliforniaThe record is corrected,accordinglyBecause of its lack ofclarity, the last sentence in fn 20, of the Trial Examiner'sDecision ishereby deletediIt is clear from the record herein that(I) Respondent's operation atSan Lorenzo is a continuation of the operations of its former plant in Sanand briefs, and the entire record in these cases, andhereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner, except as modifiedherein.The General Counsel excepts to the Trial Examin-er's alleged failure to include in his RecommendedOrder that Respondent recognize and bargain collec-tivelywith the Charging Parties as the exclusiverepresentatives of the employees in the respectiveappropriateunits at Respondent's San Lorenzo,California, plant a provision that Respondent main-tain in effect the respective collective-bargainingagreements of the Charging Parties which were inforce at Respondent's San Francisco plant (at thetimeof the relocation) unless the parties mutuallyagree to do otherwise.We find merit in the General Counsel's exception.While the Trail Examiner's Recommended Orderwhen read as a whole would appear to require suchcontinued recognition of the Charging Parties asbargaining representatives of employees in the appro-priate units at the San Lorenzo plant, we shall for thepurpose of clarity, and finding it appropriate in thecircumstances.3 amend such order to read as follows:(d)Continue to recognize and, upon request,bargain collectively with IAM, Sheet Metal Workers,and Boilermakers, respectively, as exclusive bargain-ing representatives of the employees in the respectiveappropriate units, at the San Lorenzo, California,plant, pursuant to the respective collective-bargainingagreements between the parties which were in forceand effect at its San Francisco plant at the time of therelocation to San Lorenzo, unless these partiesmutually agree to do otherwise.The Trial Examiner, in his Remedy provides,interalia,that:.. . also be recommended that Respondentoffer the employees represented by the Unionswho were terminated as a result of Respondent'sunlawful actions, immediate reinstatement at theSan Lorenzo, California, plant . . . it will berecommended that Respondent be required tomake whole each of the aforementioned employ-ees for backpay from the date of their terminationto the date of Respondent's offer of reemploymentFor the purpose of clarity and as an aid to thecompliance stage of this proceeding, our adoption ofFrancisco,(2) the ChargingParties have represented the employees at theSan Francisco plantfor over 25years,and the present contracts are notdue to terminate until1971, (3) therelocated plant is within themetropolitan area of SanFrancisco, (4) the San Lorenzo plant is neither amerger nor consolidation with previous operations of Respondent's parentcompany,Westinghouse,and (5)amajority of employees requestedtransfer and continued representationby theCharging Parties and weredenied such transfers as a result of Respondent's unfair labor practices asfound herein189 NLRB No. 17 FRASER & JOHNSTON COMPANYthisRecommended Order of the Trial Examinerincludes within its scope all those employees repre-sented by the IAM, Sheet Metal Workers, andBoilermakers who were terminated by Respondentafter the start of its relocation program up to andincluding July 3, 1969. Excluded, however, are suchemployees who may have been discharged for reasonsother than such relocation program.4We have adopted the Trial Examiner's Recom-mended Order, including the reinstatement andmake-whole features and the bargaining orders forreasons set forth below.The starting point in determining the appropriateremedy must be an examination of the nature ofRespondent's unfair labor practices and their effecton the rights of its San Francisco employees and theirbargaining representatives.As our dissenting col-league has correctly noted:The violation here arose out of Respondent'seagerness to do business with the IBEW in its newlocation and the resulting premature recognitionof that Union. Respondent apparently believedthat it had a commitment to the IBEW which itwas free to implement and, in reliance thereon,denied to the IAM, the Sheet Metal Workers, andtheBoilermakers any effective participation indiscussions relating to the employment of theirconstituents in the San Lorenzo plant.Respondent was, of course, not free to make thiscommitment to the IBEW, and its commitment wasitself an unfair labor practice. But it is that commit-ment which led Respondent to refuse even to considerthe proposals of the San Francisco unions that SanFrancisco employees be permitted to follow theirjobsto San Lorenzo. Had Respondent bargained in goodfaithconcerning those proposals, that is to saywithout regard to its commitment to the IBEW, it ishighly unlikely that it would have refused to permitthoseSan Francisco employees who wished totransfer to do so, for a majority of the employees ofeach of the San Francisco units had indicated a desireto transfer to San Lorenzo. These employees wereexperienced and skilled in the necessary work tasksand they could have worked in San Lorenzo---only 25miles from San Francisco---without moving theirhomes.Itisthus apparent that, though the form ofRespondent's unfair labor practices against its SanFrancisco unions was an unlawful refusal to bargainabout the effects on unit employees of its move to SanLorenzo, its substance was unlawful discriminationagainst the San Francisco employees and in favor ofIBEW constituents at San Lorenzo based entirely onthe identity of their collective-bargaining representa-4We further amend the Trial Examiner's Remedy, for the purpose ofclarification, by inserting in the second sentence of the fourth paragraph143tives. It may be that the San Francisco unions do nothave a substantial constituency at San Lorenzo at thistime, but on this record we believe it is a fair inferencethat they would have had a constituency sufficient tocompel Respondent to continue to bargain with theSan Francisco unions had it not been for Respon-dent's unfair labor practices. Accordingly, we aresatisfied that the omelet prepared by Respondent canbe made palatable only with theseasoningprovidedby the Trial Examiner's Recommended Order asclarified in this Decision.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the Recommend-ed Order of the Trial Examiner, as modified above,and hereby orders that Respondent, Fraser andJohnston Company, San Lorenzo, California, itsagents, officers, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as so modified.CHAIRMAN MILLER, concurring in part and dissentingin part:Iconcur in the legal conclusions of my colleagues,although I do not share their rationale. Because ofthatdifference and because I do not think mycolleagues' remedy fits the practicalities of thesituation, I am compelled to express my viewsseparately.The violation here arose out of Respondent'seagerness to do business with the IBEW at its newlocation and the resulting premature recognition ofthat Union. Respondent apparently believed that ithad a commitment to the IBEW which it was free toimplement and, in reliance thereon, denied to theIAM, the Sheet Metal Workers, and the Boilermakersany effective participation in discussions relating tothe employment of their constituents at the SanLorenzo plant.Ultimately, this legally impropercourse of conduct resulted in, among other things,minimal employment at San Lorenzo of the SanFrancisco employees who had been represented bythoseUnions, and the employment there of asubstantialnumber of new employees who wereblanketed into coverage by an IBEW contractwithout having been afforded any choice as to whatunion, if any, they desired to represent them.This presents a difficult omelet to unscramble. Theorder here attempts to do so by divesting the IBEW ofitspresent status at San Lorenzo, by conferringrepresentative status on the IAM, the Sheet MetalWorkers, and the Boilermakers at the San Lorenzothereof after the word"backpay" and before the word"from," thefollowing "at the wage rates applicable in the existing contracts " 144DECISIONSOF NATIONALLABOR RELATIONS BOARDplant, by compelling adherence at San Lorenzo tocontractsformerlyin effectat San Francisco, and byrequiring Respondent to reimburse its employees inthe amount of any IBEW dues and initiation feeswhich it deducted and remitted to the IBEW pursuantto the premature contract.Yet this record discloses that the three San Francis-co unions no longer have any substantial constituencyamong Respondent's employees. Moreover, it is mostunlikely that the soon to expire San Franciscocontracts are now relevant to Respondent's currentoperations.Consequently, I question whether themeasures we dictate here do, in fact, fairly balance theharm done by the violation against the disruptions---and harm---to be occasioned by this Order.5 We mustaccept the fact that no remedy, however draconian,can be fully effective in now undoing the wrongs ofthe past and restoring thestatus quo anteI agree, ofcourse, that recognition should be withdrawn fromIBEW and dues collected by it should be remitted.However, in myjudgment, it would be more appropri-ate under all of the circumstances to require theEmployer to offer all former employees of the SanFrancisco plant employment at San Lorenzo, withoutloss of seniority but without backpay,6 replacing, ifnecessary, employees hired on or after April 30, 1969.7Upon compliance, I would have the Board conductappropriate elections to resolve, unequivocally andconsistently with Section 9, questions of representa-tion hereafter.5The violation found is based on Respondent's refusal to bargain ingood faith over the transfer rights of the San Francisco employees aftershutdown of that locationWe do not holdthat Respondent was requiredto transfer any San Francisco employees,only thatRespondent wasrequired,but failed,to bargain over that issueWe are notat liberty topresume that good-faith bargaining would have produced any agreement torequire transfer of San Francisco employeesSeeHK Porter Co vNLRB,397US 996 I would not award backpay to any employee so reinstated,because Ido not find evidencethat theywere discriminatorily denied employmentThe confusion which resulted from the Employer's actions,however, was inmy view sufficient to have discouraged at least some employees fromapplying for work at San Lorenzo,knowing that their Union would haveno voice in the matter and that they would have had to join the IBEW,presumably against their will A current offer of employment,with propersafeguards,seems an appropriate remedy under these circumstances7Most of the employees hired at San Lorenzo prior to April 30, 1969,were veteran employees of Respondent'sparent corporation at thatlocationand should not, in my view, be subject to replacementTRIALEXAMINER'S DECISIONBENJAMIN B. LIPTON, Trial Examiner:A hearing in thisproceeding was held before me from December 2 through1All dates herein are in 1969,except as otherwise noted2The complaint issued on September 18, based upon charges filed andservedon the same date by registered mail, as follows in Case20-CA-5605,the initial charge onMay 27,and amended charges on June 2and July 11,inCase 20-CA-5659,the initial charge onJuly 7, andamended chargeson July I Iand August 20, in Case20-CA-5670, theoriginal chargeon July 158, 1969,' in San Francisco, California, upon a complaint bythe General Counsel,2and general denials in the answer,that the above-named Respondent committed certainviolations of Section 8(a)(1), (2), (3),and (5)of the Act. Fullopportunity was afforded all parties3 to present relevantevidence,to cross examine witnesses,to argue orally on therecord, and to file briefs.After the close,briefs were filed byGeneral Counsel,Respondent,Sheet Metal Workers, andIBEW.Upon the entire record in the cases,including the briefs,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTFraser & Johnston Company, herein called the Respon-dent,is a Colorado corporation engaged in the manufactureof heating and cooling equipment,with a place of businessuntil July 3,1969, in San Francisco,California,and a placeof business thereafter in San Lorenzo,California. Since1966, respondent has been a wholly-owned subsidiary ofWestinghouseElectricCorporation,hereincalledWestinghouse.4During the year preceding issuance of thecomplaint,Respondent had a direct inflow and a directoutflow in interstate commerce,in each instance,valued inexcess of 50,000.Respondent admits, and I find,that it isengaged in commerce within the meaning ofthe Act.CaliforniaMetal Trades Association,herein called theCMTA,which has member employers engaged in the metaltrades,has existed for the purpose of representing itsmember employers in collective bargaining,includingcontract negotiationswith various labor organizations.Respondent was a member ofCMTA untilitvoluntarilyresigned as ofJuly 31, 1969.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,and its Lodge No. 1327, herein calledIAM Lodge 1327 or collectively IAM; Sheet MetalProductionWorkers InternationalAssociation,LocalUnion No.355,AFL-CIO, herein called Sheet MetalWorkers; International Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers of Amen-ca,AFL-CIO, and its Local 6,herein collectively calledBoilermakers; 5 and International Brotherhood of Electri-calWorkers,AFL-CIO,Local 2131,herein called Party tothe Contract or IBEW,are each labor organizations withinthe meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.Essential Issues1.Whether Respondent violated Section 8(a)(5),(3),(2),aEdgarRainbow,businessmanager,was present on behalf ofBoilermakers and its Local 6, which were not represented by legal counselat the hearing4Previously,Respondent had been a subsidiary of Luxaire, in turn asubsidiary of Westinghouse5The three Charging Parties are also referred to collectively as theUnions FRASER & JOHNSTON COMPANYand (1) of the Act, following its decision to relocate the SanFrancisco plant to San Lorenzo, 26 miles distant, byrefusing to bargain concerning the transfer of, andterminating, all employees covered by existing contractswith IAM, Sheet Metal Workers, and Boilermakers at theSan Francisco plant; by refusing to recognize the Unionswith respect to the same operations now performed at SanLorenzo,and by recognizing and entering into aunion-security contract with IBEW as to such transferredwork at the San Lorenzo location; or2.Whether, in the above circumstances, Respondentfulfilled its statutory obligations by giving IAM, SheetMetalWorkers, and Boilermakers advance notice of itsdecision to relocate and by discussing at length with each ofthe Unions Respondent's proposals limited to the paymentof severance pay, together with the termination of allpre-existing rights of the Unions and of the employeesrepresented at San Francisco.B.Relevant Background and SurroundingCircumstancesThere is no substantial dispute as to the material facts.6Until July 3, 1969, a long and continuous bargaininghistory at San Francisco had been in effect with the threemajor unions,7IAM, Sheet Metal Workers, and Boilermak-ers. In May 1956, following a Board consent election,8 acertificationwas issued to IAM in a production andmaintenanceunit, but excluding all employees covered byexisting collective-bargaining contracts with unions otherthen IAM.9 At the time of this certification,interaka,SheetMetal Workers represented under contract a unit of certainsheetmetalproduction employees, and Boilermakersrepresented under contract a unit of specified classifica-tions, e.g.,manual welders. The record shows that, at leastsince the certification, the broad production and mainte-nance complement of employees, excluding those coveredby the contracts with other unions, was equally divided6The method of factual description herein is deemed necessary toreduce a large record to the essentials and crystallize the controlling issuesThe emphasis employed in relating particular facts is based upon carefulconsideration of the entire record1SheetMetalWorkers Local 104 and Independent Tool and DieMakers,representing a combined total of three employees,werealsorecognized at San Francisco,but no charges were filed and no issuespresented as to these two unions.8Cases 20-RC-3010 and - 30219The designated employer in the election was the CMTA in amultiemployer unit which covered the employees of numerous specifiedfirms,including Respondent,who were parties to the master agreementwith the CMTA expiring July 1, 195610 It appears that in hiring and layoffs, the "policy" was followed byRespondent of "equalizing" the number of represented employees in thebargaining unit of each such union11About 80 employers throughout Northern California were embracedin the master agreement12Under art I, sec 1, "Employees Covered," it is provided that "TheEmployer recognizes the Union as the sole bargaining agent for employeesworking within the trade claims of the Unions as set forth in itsconstitutionand, further,for employees described in the Unit inN L R B Case No 20-RC-3010" Job classifications were specifiedelsewhere in the agreement Under sec 3, "the Union and the Employeragree that during the life of this Agreement, they will not surrenderJurisdiction over any of the employees covered by this Agreement to anyother Union "i iUnder "Jurisdiction," it is provided that the contract applies to "themanufacture fabrication and assemblying of furnaces, furnace fans, air145between IAM and Sheet Metal Workers. 10From 1944, Respondent was a member of CMTA, butresigned as of July 31, 1969, after the principal eventsherein.CMTA negotiated master or multiemployercollective-bargaining contracts on behalf of those of itsmembers who executed in advance a power of attorney,and it also negotiated individual employer contracts forcertain other members.From 1937 until 1955, IAM Lodge1327 represented employees of Respondent under succes-sive individual contracts, and thereafter under CMTAmultiemployer agreements.ilThe most recent agreementwith IAM and various of its locals, including Lodge 1327, iseffective from May 20, 1968, until March 31, 1971.12Since about 1938, Sheet Metal Workers representedemployees of Respondent. The current contract, negotiatedfor Respondent by CMTA, was executed on January 20,1969, effective from May 20, 1968, until March 31, 1971.13Since 1946, Boilermakers and various of its locals,including Local 6, have had successive CMTA multiem-ployer contracts embracing Respondent. The last suchagreement was effective from May 11, 1967, through March31,1969.14Thereafter,Boilermakers negotiatedwithRespondent an individual employer agreement effectivefrom April 1, 1969, through June 30, 1971.15Since 1928, Respondent has been engaged in themanufacture of heating and cooling equipment, consistingessentially of furnaces and air- conditioning units. UntilJuly 1969, the plant was located in San Francisco, whereRespondent employed over 300 hourly paid employees.16On July 3,1969, Respondent effected a relocation of thesame operation at San Lorenzo, California, about 26 milesfrom the San Francisco plant.17 As above noted, since 1966,Respondent has been a wholly owned subsidiary ofWestinghouse. At San Lorenzo, in the Westinghouse name,a "standard controls division" manufactured distributionconditioning equipment and evaporating coolersand other productionwork which is included in the Jurisdictional claims" of Sheet Metal WorkersWithin the contract classifications are specified, e g , sheet metal productionspecialists, sheet metal production workers, and shop cleaners14About40 employers throughout Northern California were covered15The Unionis recognized as the sole collective-bargaining agent forall employees"performing work in the manufacturing, fabrication,contractand repairshops,operation of all machines,mechanical devices and toolsof the trade,and excluding all employees presently represented in contractswith other unions"The contractlistsnumerous work classifications,among which"Welder and Burner" and"Helper" were identified in thetestimonyas specificallyapplicable to Respondent In addition, the Unionundertook that it will not surrender jurisdictionover any employeescovered bythis contract to any other union16The senioritylists in evidence show 116 employeesrepresented byIAM as of May 23,154 employees representedby SheetMetal Workers asofFebruary 7, and46 employees represented by Boilermakers as ofFebruary1While the sum of these seniority lists is 316 employees,a totalestimate was given on behalf of Respondent of 250 employees11The parties stipulated the distance of 26 miles via the Bay Bridgefrom the San Francisco plant to the San Lorenzo plant,and jointlyintroducedan AAA routemap The officialAAA distancefrom centers oftown is 24 miles San Lorenzo lies to the southeast of San Francisco acrossthe San Francisco Bay, and readily appears as part of the greatermetropolitan area of San Francisco Illustratively, it is 12 miles south ofOakland on the East Bay along the Nimitz Freeway and is accessible fromvariousdirectionswithin the network of freeways surrounding SanFranciscoCommutationby the employeesto the San Lorenzo plant isgenerally byautomobile, as there is no public transportation available 146DECISIONSOF NATIONALLABOR RELATIONS BOARDor switchboard panels for the construction and electricalindustries.About 85 hourly employees were employed inthis operation, under a union-security contract with IBEW.In 1968, the plant at San Lorenzo was one-third occupiedby Westinghouse,18 with the remainder vacant.19 Respon-dent physically occupied the San Lorenzo plant, while theformerWestinghouse operationswere evacuated, asdescribed below. In all material respects, Respondent'scompany name, products, manufactured,machinery,equipment, operational methods, and supervision contin-ued to be the same at San Lorenzo as they were in SanFrancisco. And all personnel, except the union-representedemployees, were transferred to the new location. In asimilarmanner, theWestinghouse standard controlsdivisionwas relocated from San Lorenzo to Visalia,California (a distance of 200 miles), with the transfer of allequipment and personnel, except approximately 85 hourlyemployees. These employees, represented under contractby IBEW, were retained at San Lorenzo to provide part ofthe production complement for Respondent's relocatedoperation. On April 1, Respondent commenced productionatSan Lorenzo, and about April 20, Westinghousestandard controls division moved out, so that there was anoverlap of about 3 weeks during which, to some extent,both operations were independently conducted at SanLorenzo.InMarch, Respondent's smaller equipment began to bemoved to San Lorenzo; in April, the warehouse inventory,mainly assembled and unassembled parts; and over aperiod of months starting in June, the heavy machinery andequipment. Furnace units were not fabricated or assembledin San Lorenzo until the latter part of August. As of April 1,about 30 employees were utilized by Respondent at SanLorenzo; on April 30, about 100 employees; and at thehearing dates, about 195 employees.The existing contract between Westinghouse and IBEWrelating to the standard controls division was due to expireon November 10, 1969. On January 20, in an anticipation ofthe relocation of the San Francisco plant, Respondententered into negotiations with IBEW covering contractchanges on "job classifications." On April 3, contractsupplements were executed by these parties. At least 6018 Includingone other facility,Westinghouse Appliance & Service Co(WASCO)19Preparatory to the move by Respondentinto the SanLorenzo plant,a 10-to 15-percent addition to the buildingwas underconstruction fromDecember1968 untillate spring 196920The negotiationsabove described were conducted by Respondent'sindustrial relationsdirector, Thomas Leen, togetherwith a representativefromWestinghouseheadquartersin Pittsburgh,Pennsylvania Theretofore,itisclear that neither Leen,nor any otherofficialofRespondent,had anynegotiationswith IBEW.21 In view ofthis circumstance, the Trial Examinerreverses his ruling atthehearing rejectingtestimonyconcerningthe proceeding which wasconcludedunder theAFL-CIOinternaldisputesplan to resolve thedisputeas to union jurisdictionoverRespondent's relocatedplant at SanLorenzoOnly thisnarrative fact is admittedin order to provide a fulldescriptivecontext, withoutacceptingany of the factsor conclusions of thearbitrator as relevant or binding in this case22On May 23,Respondenthad terminated 32 employees represented byIAM, 32 employeesrepresented by SheetMetal Workers, and 8 employeesrepresentedby Boilermakers On May 26, IAM engagedin a strike andpicketed Respondent's premisesOn May 29, theparties executed a strikesettlement,inwhichRespondent agreed to offer reemployment to allemployeesin theIAM unit commencing on June 2, and to retain suchdays prior to the expiration date, November 10, IBEW gavenotice under the termination and modification provisionsof the main contract, and negotiations were still continuingat the time of the heanng.20 In addition, it may be notedthat the following appears in the brief received from IBEW:By way of preface the Trial Examiner is advised thatsubsequent to the close of the hearing in this matter,IBEW disclaimed representational rights at the Em-ployer's San Lorenzo operation. Our disclaimer wasmade to conform to final decision under the AFL-CIOinternal disputes plan.21None of the other parties has commented on thisdisclaimer, and there is no present showing of the effectthereof on existing contractual relations as among theparties. It may further be noted that, until this information,the position of IBEW was strongly maintained that itpossessed recognitional and contractual rights to embraceRespondent's operation in San Lorenzo.From June 1968 until July 1969, on the subject of therelocation, Respondent engaged in numerous meetings andcorrespondencewith each of the Unions, as will bedescribedinfra.On July 3, 1969, the San Francisco plant was shut downand all hourly employees still employed were terminated,with no extension of existing rights or benefits.22 From thetime Respondent decided (in July 1968) to relocate to SanLorenzo, it ruled out and rejected all requests by theUnions and the hourly employees for transfers to SanLorenzo with retention of existing rights. Applications forwork at San Lorenzo were not invited or accepted while theSan Francisco employees were still employed. After theirtermination, applicationswere taken solely at the SanLorenzo location and offers were extended for suchjobs asRespondent wished to make available. They were hiredonly as new employees and immediately made subject tothe union security contracts with IBEW,23C.The Extent of Bargaining Concerning theRelocationIt is not necessary laboriously to detail each of thenumerous meetings and letters between Respondent andthe separate Unions, as the respective positions may befairlysynthesized in light of the effective issues: 24Respondent first advised the Unions of its tentative plansemployees in employment through June 2723Leen testified that 65 former San Francisco employees applied at SanLorenzo, jobs were offered to about 49 such employees, of whom about 33accepted and were hired; 14 rejected Respondent's offers, and 2 failed topassphysicalexaminationsLeenindicatedthat,as time went on,RespondenthiredotheremployeesnotpreviouslyemployedbyRespondent or Westinghouse, and that there was a "substantial turnover"at San Lorenzo It also appears that the San Francisco employees taken onat San Lorenzo suffered a reduction from their previous wage rate24 In the initial stage,identicalletters datedMay 6 and June 5, 1968,were sent by Respondent to each of the Unions, and separatemeetingswere held on June 26, 1968, with IAMand Boilermakers,and on July 17,1968, with Sheet Metal WorkersRespondentwas represented by Donald J.Wood, president, Thomas Leen, industrial relations manager, andRichardMartin of CMTA In virtuallyall the subsequent meetings,Leen acted forRespondent, usually accompanied by Martin. In the last threemeetingswith Sheet Metal Workers in 1969, O'Roark of Westinghouse headquartersin Pittsburgh was present, but not Martin Usuallyappearingfor IAM wereBusinessRepresentativesRaymond Gabel, Frank Meagher, and SteveGatto, forBoilermakers,EdgarRainbowand L H Chilton, and for SheetMetalWorkers,AlTexiera, John Fitzpatrick,Aaron Stewart, andAttorneys Paduck and Smith FRASER & JOHNSTON COMPANYand discussed the economic reasons for the relocation, e.g.,the inadequacy of the San Francisco physical plant and theapproaching expiration of the leases on this property. Thereasonsgiven were not questioned by the Unions. Noallegation or issue is involved that Respondent failed tonotify or consult with the Unions concerning its economi-cally motivated decision to relocate the San Francisco plantto San Lorenzo.25 So far as relevant, the negotiations whichtook place concern only the "effects" of the relocation uponexistingrights- as conceived by the respective parties.Notwithstanding the numerous meetings on this subject, aclear pattern is reflected indicating substantially identicaland unchanging positions taken on each side extendingover a period of a year from June 26, 1968. Thus,Respondent sought from the Unions an agreementconfined to the payment of severance pay under a proposedformula,coupledwith the final termination of therepresented employees and the cessation of the contractualand recognitional rights of the Unions. It held forth thefirm opinion that it could not transfer the San Franciscoemployees as it was legally obligated to apply an existingcontract with IBEW to Respondent's relocated operation atSan Lorenzo.26 For their part, the Unions demanded thatthe employees be offered transfers to San Lorenzo with theretention of all rights, and continued recognition of theUnions at the new location under the terms of the currectcontracts. It was made clear by the Unions that theirdiscussion of severance pay, or mention of specific sums,pertained only as to those employees who would not desireto transfer to San Lorenzo. Generally,it isabundantlyapparent that the Unions from the outset were notinterested or willing to negotiate the type of agreementwhich Respondent proposed.Relating to these discussions between Respondent andthe Unions, the following evidence is especially pertinent:In itsletter ofMay 6, 1968, Respondent notified theUnions that studies were being conducted- leading to apossible relocation of the San Francisco plant for describedeconomicreasons.27At the first meeting, on June 26, 1968,Respondent indicated thatifitmoved to San Lorenzo, itwould not transfer the San Francisco employees, as thepresentwork force of Westinghouse at that location,represented by IBEW, could fill Respondent's needs for a6-month period. By letter on July 17, 1968, Respondentnotified the Unions of its decision to move the operation toSan Lorenzo, and similarly advised the employees in abulletin. Among other things, the employees were told thatas theoperations are removed to San Lorenzo, "hourlyemployees now working there will produce our products,"that the San Francisco employees will be terminated, and25See Fibreboard Paper Products Corporation,130 NLRB 1558, enfd.379 U S 203 As appliedto plant removal cases,theFibreboarddoctrineobligates theemployer (a) to notify the union and afford it an opportunityto negotiate concerning the contemplated decision to move the plant, and(b) to bargain with the union concerning the effects on the employees ofthe move after its consummation.26Leen testified to the effect that Respondent'sproposalsand positionswere formulated at Westinghouse offices in Pittsburgh, and that he was notauthorized to vary therefrom.27Also stating"For thepresent at least, theseplans do notrelate to thecurrent strike"211The same statement,i e, that in view of the IBEW contract it was not147that Respondent will continue discussions with the Unionsregarding severance benefits.On August 9, 1968, Respondent informed IAM that it"felt" obligated to honor IBEW's jurisdictional claim torepresent employees at Respondent's operation whenrelocated at San Lorenzo, and for this reason it was "not inany position to accommodate the people by moving." 28 Inaddition, through its foremen Respondent had canvassedthe employees and "felt" that the majority of them wouldnot wish to move.29 Leen also said at one of the meetingsthat a company "study had shown that movement of peoplefrom San Franciscoas a centerof the metropolitan area tooutlying areas is slight and the probability was that the menwould not want to move, and that the movement was to thecontrary, into San Francisco for work purposes." Asexpressed on various occasions, IAM stated it would resorttoa strike or other economic action, if Respondentundertook to relocate under its proposed conditions.At the October 23 meeting with the Boilermakers, Leenargued that IBEW was certified for the location or the plantat San Lorenzo, whileBoilermakers insistedthat a union iscertified to represent employees rather than property.30 Atthismeeting,Respondent submitted a written proposalcontaining a formula for the payment of severance pay,together with various conditions for eligibility to receivepayment. 31Inter a/ia,itprovided that all rights of theemployees shall be finally terminated and that severancepay is made contingent upon continued performance ofwork until the employee's termination and upon theabsence of a boycott, strike, or slowdown "sponsored,ratified, or condoned by the Union." An identical proposalwas submitted to IAM and to Sheet Metal Workers, andthereafter, during the course of the meetings, Respondentrevised its severance proposal to the extent of increasing theamount of payment to the employees. Leen "explained" tothe Unions the reasons for Respondent's insistence uponthe conditions attached to the severance payment, e.g.,because "there had been threats of strike in connection withthe move and this was why therewas need inthe severanceagreement for a `no strike, no boycott' clause and a`terminationof rights'clause."32To the extent theyindicated interestin severancepay limited to nontransfer-ring employees, the Unions voiced strong objections tothese conditions.On November 1, 1968, Respondent informed theemployees by letter that the move would begin inmid-March 1969 and be completed in the latter part ofMay; that it would continue to discuss with the Unions aseverance arrangement; and that it hoped "this informationwill enable you to proceed with personal plans you have inpossible to transfer the employees or continue recognition of theUnions atSan Lorenzo, is reflected in identical letters to each of theUnions datedOctober 21, 196829 Thispointwas reiterated by Leen in other meetings and similarlyconveyedtoBoilermakers and Sheet MetalWorkers.No supportingevidence wasofferedby Respondent other than Leen's highly generalizedreference to such a "canvass" by foremenw Other than the oralassertion,no evidence was offered to show aBoard certification of IBEW its date, nature,or coverage3iA copy ofthis first proposal is attached hereto asAppendix B32Quotedfrom Respondent's brief 148DECISIONS OF NATIONALLABOR RELATIONS BOARDmind with full knowledge that [Respondent] can provideemployment for you until March 1969."33At the January 16 meeting, IAM proposed that a pointsurvey, by Respondent and the Union, be conducted todetermine the desires of the employees on the subject oftransferring to San Lorenzo. Leen responded in effect thatsuch a survey would not be reliable or conclusive as to thetruewishes of the employees. It was also his "feeling,"from experience with other companies, that a number ofpeople might initially move on a transfer arrangement andlater decide not to continue.At the January 23 meeting with Sheet Metal Workers,Leen asserted that Respondent and Westinghouse were"one and the same" employer, and read aloud from theIBEW contract the clause which defines an hourly paidproduction and maintenance unit. On January 24 with theBoilermakers, Respondent indicated it would start phasingout of San Francisco in March and estimated the entiremoving process to take about 6 weeks. As the contract withBoilermakers was due to expire on March 31, Respondentproposed that a new contract be negotiated for a shortterm, such as 90 days, to terminate with the completion ofthemove to San Lorenzo. Boilermakers wanted another2-year contract.These positionswere reiterated atsubsequent meetings and, ultimately, the parties executed,on May 23, a new contract with a term extending throughJune 30, 1971. On February 5, Boilermakers announcedthat all its members wanted to transfer to San Lorenzo.Leen said he was told by at least four employees that theyhad no intention of moving. Boilermakers said it had a listshowing the desires of the employees. Leen commented thatsuch a petition was unreliable. The Union also mentionedthat the union jurisdictional dispute, involving Respon-dent's operation at San Lorenzo, would come up at anAFL-CIO convention in Miami, Florida. Leen answeredthat Respondent was not a member of the AFL-CIO andcould not be bound by any internal decision made byunions.At the February 14 meeting, Boilermakers described andshowed to Respondent a petition signed by employees itrepresentedatSanFrancisco,which requested thatRespondent continue their employment at San Lorenzo,and that Boilermakers continue as their bargainingrepresentative at the new location. Of 45 employees on theseniority list as of February 1, the petition contained 35signatures. In mid-March, Sheet Metal Workers obtained apetition,with the same recitations, from employees in itsrepresented unit at San Francisco. Over a period of 3 days ashop steward had circulated the petition in the plant.Specific permission had been received in advance from33The latter is reasonably to be construed as an invitation to theemployees to seek other employment in the interim34The plant manager commented that he was very well pleased, as hedid not expect there would be this manysignatures35A copy of the petition was attached to iAM's charge filed with theBoard on May 27 and served on Respondent The authenticity of thesignaturesof current employees on the several petitions of the Unions wasnot challenged36On behalf of IBEW,InternationalRepresentativeOrwriBabishtestified,inter alga,In July1968, he was telephoned fromPittsburgh byClark Frame,Westinghousedirectorof industrial relations.Frame told himthatRespondent'srelocationto San Lorenzowas probable,and thatWestinghousewas advisedby its legal department that it had theRespondent's plantmanager,who also examined thepetition after the signatures were appended.34 Of 154employees on the seniority list as of February 7, there were120 signatories to the petition. On April 30, a similarpetitionwas circulated by IAM, with the permission ofRespondent's supervisors. Of 116 unit employees, 93 signedthe petition.35At the meeting on May 20, Leen told Sheet MetalWorkers that, as a result of Respondent's negotiations withIBEW since January 20, a supplement to the IBEWcontract (originally executedwithWestinghouse) wasrecently consummated to cover Respondent's operation atSan Lorenzo. As he testified, Leen explained to Sheet MetalWorkers that "we had an agreement from the time we[Respondent] began our operations at San Lorenzo whichwas approximately the first people released to us on March31st and . . . since these people were now working for us,that obviously there were some adjustments that had to bemade in the contract because of the change inmanagement." 36 At this meeting, Sheet Metal Workerspointed out that there were employees who commuted totheSan Francisco plant from places as far away asSanta Rosa (56 miles). Respondent replied that the dist-ance factor between San Francisco and San Lorenzo wasnot the major reason it refused to transfer the San Fran-cisco employees; as it had previously indicated, the"major consideration" was the IBEW contract in existenceat San Lorenzo.On July 23, the last of the meetings was held with IAM.As noted, the San Francisco plant had been closed and theemployees terminated on July 3. No agreement with any ofthe Unions resulted from these meetings.D.Analysis and ConclusionsIn a comparable situation involving a nondiscriminatoryplant removal, the Board, inPierce Governor,37 applied atest for determining whether the employer was under a dutyto recognize the union for the new plant (32 miles from theold plant):Would at least a majority of the old plant employeeshave transferred to the new plant but for the employer'sfailure to negotiate concerning the effects of the move?In that case, which the Board actually dismissed, thefindings were made that (a) the employer did discuss withtheunion transfer rights of the employees, with fullseniority; (b) the employer proposed that an arbitratordetermine through the use of objective standards whichemployees should be offered jobs at the new plant; and,moreover, (c) at no time during the bargaining over theeffectsof the move did a majority of the represented"responsibility on the contractto continue bargaining"with IBEW at SanLorenzo asto the coverageof Respondent's relocatedoperation. In January1969, Babtshwas called by William Towle,an assistant to Frame, whoinformed him that Respondent'smove from San Francisco to SanLorenzowould necessitate some negotiationson jobclassifications.Concerning themove of standard controls division from San Lorenzoto Visalia, Towlerejected IBEW'srequest to transferthe hourlyemployees,as it was"corporate policy" to hire employeesin the area in which a new plant wasbeing located InFebruary, Towletold himthatthe employees at SanLorenzowould be trainedto dothe work normallydoneat San Francisco.37The Pierce GovernorCompany, Inc,164 NLRB 97, affd394 F.2d 757(C A.D C ),cert denied 393 U S 831 FRASER & JOHNSTON COMPANYemployees have an interest in transferring to the new plant.Pierce Governor,on which Respondent here relies as "theleading Board decision," is indeed pertinent on theory butcontrary on the essential facts. In the present case, as I find,Respondent was not at all concerned with the desires of theSan Francisco employees on transferring to San Lorenzo. Ithad made a predetermination not to transfer them becauseitverbally committed itself to recognize IBEW for therelocated operation at San Lorenzo and to utilize in part thework force previously employed at that location byWestinghouse, under contract with IBEW. The repeatedreference by Respondent, in the meetings with the Unions,based upon studies made by foremen, that it "felt" themajority of San Francisco employees did not wish totransfer is wholly unsupported by any probative facts, andmust be regarded purely as conjectural argument tomaintain its fixed position rejecting all overtures fortransfer.As evident, without contradiction, the oppositewas true, that its plant manager and other supervisors wereaware that an overwhelming majority of the employees, atleast those represented by Sheet Metal Workers, indicatedby petition that they favored transfer to San Lorenzo.WhileRespondentmade no positive effort itself toascertain the employees' desires, it brushed aside the unionproposal for a joint and objectively conducted survey andconveniently dismissed as unreliable the petitions collectedby the Unions. In all the circumstances, the evidence athand of the petitions, with signatures of 248 employees outof some 300 in the units,38 may reasonably be entitled toappropriate weight as a reflection of the true wishes of atleast a majority of these signatory employees to continuetheir employment at San Lorenzo, under the terms of theexisting contracts.39Merely because Respondent proceed-ed to hold a series of meetings with the Unions in which itpropounded the same restricted proposal for terminalseverance pay, while reiterating an inflexible refusal toconsider transfer of any employees to San Lorenzo,scarcely demonstrates, as Respondent holds forth, that itdidengage in bargaining on the subject of transfer rights.Rather, in dealing with the Unions, Respondent squarelypredicated its refusal to transfer the San Franciscoemployees upon a legal judgment that it was bound torecognizeIBEW at San Lorenzo and to employIBEW-represented employees after their release fromemployment with standard controls division of Westing-house. As will be treatedinfra,this position was entirelyerroneous in law.Cooper Thermometer Company40 provides a particularlyapt precedent in the Board's disposition of the issues.There, the plant was moved some 27 miles virtuallyunchanged in all aspects of the operation, so that it washeld "no more than a continuance of the old plant." Innegotiatingwith the union concerning the relocation,Cooper "did not depart from its basic position that itsobligation to bargain as to the effects of the move waslimited to determining the rights of the employees derivingseThe current contracts of all the Unions contain union-securityprovisions, and it is therefore properly presumed that all the employees inthe three bargaining units were members of their respective Unions39In appraising the desires of the employees, consideration has beengiven to all geographic factors, already described In my opinion, thedistance and conditions of travel to work at the new plant are not so149from the existing contract," e.g., severance pay. The Boarddefined the bargaining obligation in those circumstances asrequiring that the union be afforded an opportunity tobargainwith respect to the contemplated move as itaffected the employees, such as the placement of theemployees in positions at the new plant. Upon evidence,including the union composed letters of application signedby most of the employees, it was found that a majoritywould have transferred to the new plant if given theopportunity, and that Cooper's unlawful refusal to bargainprecluded such a result. Cooper was ordered to bargain ingood faith concerning the effects of the plant removal, torecognize the union for the employees at the new plant, andto reinstate the terminated employees at the relocatedplant, with backpay. The Second Circuit Court of Appealsaffirmed the finding that Cooper failed to bargain in goodfaith concerning the effects of the move-as it had "oustedtheUnion from any role in negotiating what might beoffered to employees desiring transfer." It denied enforce-ment of that part of the Board's order which requiredCooper to recognize the union at the new location,essentially on the grounds, including distance and geo-graphic factors, that the evidence did not fairly support afinding that a majority of the employees, 80 percent of themwomen, would have transferred to the new plant "on anybasis to which collective bargaining could reasonably havebeen anticipated to lead." To the extent of the conflict ofopinions, the Trial Examiner is, of course, bound by theBoard's decision. However, the instant record is substan-tiallymore compelling in two critical respects: the strongevidence of the employees' desires, and the extent to whichRespondent effectively prevented by its unfair laborpractices the transfer of employees to the new plant.More recently, inWestinghouse Electric Corporation, 174NLRB No. 95, the Board had occasion to define anddistinguish"theCooperThermometertype"ofplantremoval case as -concernedwith a loss of jobscaused by the partial orcomplete termination of an operation at one locationand its relocation at another. In such situations, theemployees at the old plant are directly affected by therelocation, and an employer isrequired to negotiatenotonly respecting the shutdown, but also thebases andconditions on which employees affected by the terminationmay transfer to the new location and thus continue to beemployed.[Emphasis supplied.]As to the further question of the employer's obligation tobargain at the new location, the Board held that it "must beestablished by affirmative evidence showing either thepresence of the Union's majority status at [the new plant]or that the absence thereof has been caused by Respon-dent's unfair labor practices."InCalifornia Footwear Company, 41the Board found theemployer violated its statutory bargaining obligation byrefusing to discuss with the union the transfer of itsemployees from Los Angeles to the relocated plant inunusual oronerous asto cast anyseriousdoubton the expressed intentionsof these employees SeeCooper Thermometer Company,160 NLRB1902,191140 160 NLRB 1902, enfd in part 376 F 2d 684 (C A. 2)41 114 NLRB 765, enfd 246 F 2d 886 (C A 9) 150DECISIONS OF NATIONALLABOR RELATIONS BOARDVenice, 12 miles distant, for the false reason that it had nocontrol over the management at the new plant. The 8(a)(5)violation consisted of the employer's refusal to apply atVenice the collective-bargaining contract which existed atLos Angeles; its unilateral establishment of wages andworking conditions at Venice, which differed substantiallyfrom those required by the contract; and its refusal torecognize the contracting union at the Los Angeles plantfor the employees at the new Venice plant. Concerning thelatter holding by a majority of the Board, it was reasonedthat,under the circumstances, the fact that there waseconomic reason for removal of the plant ceases to becontrolling. The union's failure to muster a majority at thenew plant was attributable to the employer's deceit andsubterfuge in concealing the fact that it remained the sameemployer at the new location. Moreover, it could not beknown for certain whether,if the employer had bargained ingood faith on the transfer of employeesand had notdeliberatelymisled the union and the employees, asufficient number of employees would have transferred topreserve the union's majority. As the cause of theuncertainty was created by the employer, the question mustbe resolved against the employer. In affirming the Boardmajority, the Ninth Circuit Court of Appeals construed theBoard's holding of the unfair labor practices after theclosing of the Los Angeles plant as resting upon "theassumption that most of the local's employees would havetransferred to Venice and thus preserved local's majorityhad it not been for the refusal to bargain about transfer ofemployees." [Emphasis supplied.]The 8(a)(2) and (3) ViolationsRespondent'sprincipaldefense is devoid of anysubstance-that it could not transfer the San Franciscoemployees as it was legally obligated to recognize IBEWand to employ the existing San Lorenzo (Westinghouse)work force for Respondent's relocated operation. Thevaguely defined contention that Respondent and Westing-house at San Lorenzo were one and the same employer,even if established, would not justify such recognition ofIBEW. For even assuming that the two corporations, withRespondent as a wholly owned subsidiary, constitute asingle employer, which I do not find on the record asmade,42 there is no rational basis for obliterating the priorexisting appropriate units at both locations validly rootedincontractbargaining history and partly in Boardcertification.43Accretion or integration of the relocatedSan Francisco units, comprising over 300 employees, intotheSanLorenzo (Westinghouse) unit, of some 85employees, is not contended or possible; indeed, the latter42 It is sufficientlyclear thatthese are two distinct operating concerns,manufacturing differentproducts, with differentimmediate management,supervision,employee functions,and operationalmethods CfN L R B vShawneeMilling Company,184 F 2d 57 (C A 10)43Cf Westinghouse Electric Corporation,174 NLRBNo 95, where thepast bargaininghistory was recognizedas permitting a particular union tocontinue as bargaining representative at several plants, despite operationalchanges and interplant transferof employees.44 See,e g.,Die Supply Corporation,160 NLRB 1326, 1338,The HurleyCompany, Inc136 NLRB 551, enfd. 310 F 2d 158 (C A 8)45Although it would inno event becontrolling,the original IBEWcontractcontained no special provisionswhich would colorably requireunit, in turn removed to Visalia, was no longer existent atSan Lorenzo as of May 1969. Nor is any issue raised thatthere was such a transformation as to materially change thenature of Respondent's operation at the San Lorenzo site;and the contrary is clearly evident 44 The relativelyinsubstantial changes, in equipment and added processes,would not alter the relocated units at San Lorenzo anymore than they would had they been effected at SanFrancisco. From the testimony, it appears that the initiativewas taken by Respondent in recognizing IBEW anticipato-rilyforRespondent's plant after its removal to SanLorenzo.45 Supplements to the existing IBEW contract withWestinghouse were then negotiated between Respondentand IBEW to cover job classifications of Respondent'srelocated operation. There is no such concept in Board lawthat a contracting union, e.g., IBEW. has a continuous rightto recognition on the basis oflocation,regardless of theparticularemployees, their functions, or scope andcomposition of the certified or recognized bargaining unit.Of some significance, IBEW has, following the hearing,renounced any claim to represent the employees ofRespondent at San Lorenzo.In necessary effect, Respondent extended recognition toIBEW, formally at their first meeting on January 20, 1969,at a time when there were no employees yet hired for suchoperation. Or even if it is construed that the recognition ofIBEW and the execution of the contract supplementscontemplatedthehiringofthe85formerIBEW-represented employees of the discontinued standardcontrols division of Westinghouse, these parties were thenwell aware that the bargaining unit involved in therecognition and the contract did not constitute a substantialand representative employee complement, but rather thatthe actual unit would expand upon the completed transitionto embrace in excess of 300 employees.46 In either case, it isclear that IBEW did not at these material times representan uncoerced majority of employees in an appropriatebargaining unit for Respondent's relocated operation atSan Lorenzo.Therefore, it is found that Respondent, in violation ofSection 8(a)(2), rendered unlawful assistance and supportto IBEW, when IBEW did not represent an uncoercedmajority of Respondent's employees in an appropriatebargaining unit, by granting recognition to IBEW on andafter January 20, 196947 and by entering into and adoptingan IBEW collective-bargaining contract on April 3, 1969,to cover Respondent's employees at the relocated SanLorenzo plant 48 It is further found that as the aforemen-tioned contract, executed, adopted, and enforced on andafter April 3, 1969, contained a union security provisionrequiringasa condition of continued employmentsuchrecognition,as Respondent attempted to argue withthe Unions46See General Extrusion Company, Inc,121 NLRB 116547While the complaintspecifies the date asto this allegation as April 3,1969, the evidencedisclosesthe dateof January 20, 1969, whenrecognitionformally commenced,and I find the variation in dates sufficiently withinthe framework of the complaint and fully litigated Section 10(b) presentsno barrier to suchfinding, asthe IAM charge coveringthis allegation wasfiled on June 2, 1969.46 InternationalLadies'GarmentWorkers' Union, AFL-CIO v N L R B,and Bernhard-AltmanTexas Corp,366 U.S. 731, and, e.g.,NewportWindowCleaning Co, Inc,170 NLRBNo 131,internationalPaper Company,150NLRB 1252 FRASER& JOHNSTON COMPANYmembership by Respondent's employees in IBEW andpayment to IBEW of initiation fees and monthly dues,Respondent violated Section 8(a)(3).49The 8(a)(5) ViolationsBased upon the existing contracts between the respectiveparties, and essentially as alleged in the complaint, thefollowing units are found appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) oftheAct, together with their respective majority andexclusive bargaining representatives:All employees employed by member employers ofCMTA, including employees of Respondent at its SanFrancisco,California,plant,coveredbythecollective-bargaining agreement between IAM Interna-tionaland its affiliated district and local lodges, includingIAM Lodge 1327, and CMTA effective from May 20, 1968,throughMarch 31, 1971 (excluding all employees inappropriate bargaining units of Respondent represented bySheet Metal Workers and Boilermakers, described below),and excluding guards and supervisors as defined in the Act.At all times material, the majority and exclusive bargainingrepresentative in such appropriate unit consisted of IAMInternational, and its affiliated district and local lodges,including IAM Lodge 1327.All sheetmetal production specialists, sheetmetalproductionworkers, and shop cleaners employed byRespondent at its San Francisco, California, plant coveredby the collective-bargaining agreement between SheetMetalWorkers and CMTA on behalf of Respondent,effective fromMay 20, 1968, through March 31, 1971,excluding guards and supervisors as defined in the Act. Atall times Material, the majority and exclusive bargainingrepresentative in such appropriate unit consisted of theSheet Metal Workers.All welders and helpers employed by Respondent at itsSan Francisco, California, plant covered by the collective-bargaining agreementbetween Respondentand Boiler-makersInternationaland itslocals,including Local 6,effective fromApril 1, 1969, through June 30, 1971,excludingguards and supervisors as defined in the Act. Atall times material,themajorityand exclusive bargainingrepresentative in such appropriate unit consisted ofBoilermakers Internationaland its Local 6.50It is found that Respondent violated Section 8(aX5) byfailing andrefusingto bargain in good faith with each oftheUnions 51 concerning the transfer of employees from45E G ,MearsCoalCo,175NLRB No. 135,Lunard-CentralDistributing Co, Inc,161 NLRB 144350There is no merit in Respondent's contention,first advanced in itsbrief, that it was not obligated to bargain with any of the Unions on theground that the respective bargaining units,as alleged in the complaint andclaimedby the Unions,are inappropriate as constitutinga dividedproduction and maintenance unit Divided production and maintenanceunits are not uncommon and are certainly not inappropriateper seE g,Pacific Drive-In Theatres Corp,167 NLRB No 88;Swift & Company,127NLRB 87 (residual units).Fundamentally in Board representation law, it iswell known that long-established bargaining relationships,evidenced bysuccessive contracts, as here, will not be disturbed where they are notrepugnant to the Act's policies E g,The Great Atlantic & Pacific Tea Co,Inc 153 NLRB 1549,General Electric Company,89 NLRB 726, 731,Westinghouse Electric Corporation,174 NLRB No. 95,N L R B v RoyalOak Tool & MachineCo, 320 F 2d 77, 82 (C A. 6) Moreover, Respondentis in a poor position to dispute the appropriateness of the units which ititself had accepted as a proper basis for bargaining not only over the many151the San Francisco plant to the relocated plant in SanLorenzo.52There remains the more critical question of the right oftheUnions to recognition at the removed San Lorenzoplant. For the purpose of this issue, it is found that theemployees in each of the Unions' contractual units at SanFrancisco,supra,also constitute appropriate bargainingunits at San Lorenzo. In accordance with the pertinentdecisional law, discussed above, the evidence convincinglyshows, in my opinion, that at least a majority of the oldplantemployeeswould havetransferred to the newplant-but for Respondent's serious unfair labor practicesin refusing to bargain with the Unions concerning thetransfer of employees, and its preemptive foreclosure of therights of the San Francisco employees and the Unions byrecognizing and entering into a union- security agreementwith IBEW covering the employees at the San Lorenzoplant. Supporting such conclusion, the following furtherfactors in evidence are particularly noted: Of some 300former San Francisco employees, 65 actually applied forjobs at San Lorenzo despite the numerous handicapscreated by Respondent. Thus, for many months prior to theconsummation of the move, they were expressly encour-aged to seek employment elsewhere, while they wereprecluded from making application for continuing to workat the San Lorenzo location. Only after their finaltermination were their applications entertained by Respon-dent, provided they presented themselves personally at SanLorenzo. Employees of long tenure at San Francisco had toaccept the status of new employees at San Lorenzo. Assuch, they were immediately subordinated in seniority tothe 85 former Westinghouse employees under the adoptedIBEW general contract. The pay was lower, and they werenot necessarily given their same jobs. Although longstand-ing members of the respective Unions, which Respondentrefused to recognize at San Lorenzo, they were compelledto join, and pay dues and initiation fees to, IBEW. Thosewho did not apply under the restricted conditions laiddown by Respondent presumably were aware that onlyabout half of the employees who did apply were hired, andthat many of these applicants rejected the job offers madeto them by Respondent. The existence of the currentcontractswith the Unions-that with the Boilermakersconsciously executed by Respondent in May 1969 after therelocation was underway-further augments the equitablerightsof the Unions. Considering in addition that,prior years but in all the meetings which it sought with the Unions todiscuss the matters in question pertaining to the plant relocation SeeInternational Telephone & Telegraph Corporation,159 NLRB 1757, 1764,enfd in pertinent part 382 F.2d 366 (C A 3), cert denied 389 U S. 103951Commencing November 27, 1968, with IAM, commencingJanuary 7,1969, with Sheet Metal Workers; and commencingFebruary10, 1969, withBoilermakersWhile, as indicated herein,meetings and correspondencebetween Respondent and the Unions took place prior to the 6-monthlimitation period in Section 10(b) (as related to the dates the appropriatechargeswere filed and served), the same positions were restated andcontinued by Respondent,and given ultimate crystallization of the refusalto bargain,wellwithin the permissible period SeeThe Pierce GovernorCompany, Inc,164 NLRB 97, 10152E g,Cooper Thermometer Company,160NLRB 1902, enfd inpertinent part 376 F 2d 684 (C A 2);Fibreboard Paper Products Corporation,138 NLRB 550, enfd 379 U S 203;Rapid Bindery, Inc ,127NLRB 212,enfd in pertinentpart 293 F.2d 170 (C A2), Standard Handkerchief Co,151 NLRB 15, cfWestinghouse Electric Corporation,174 NLRB No 95 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing the hearing, IBEW disclaimed representation ofRespondent's employees in San Lorenzo, the balance ofrights under the Act's policies, in my view, favors extendingto the former San Francisco employees the recognition oftheir respectiveUnions at San Lorenzo, as against thepossibilityof depriving newly hired employees at SanLorenzo of any freedom of choice in selecting a bargainingrepresentative.53Accordingly, it is concluded that Respondent furtherviolatedSection 8(a)(5) by refusing to recognize andbargain collectivelywith each of the Unions as theexclusive representative in the respective appropriate unitsat Respondent's relocated operation in San Lorenzo.54IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent and CMTA described in section i, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5) oftheAct in particular respects, I shall recommend thatRespondent, upon request, bargain collectively with therespectiveUnions concerning the effects upon the repre-sented employees of the plant relocation from SanFrancisco to San Lorenzo, particularly the transfer rights ofsuch employees, and further that Respondent recognizeand, upon request, bargain collectively with each of theUnions as the exclusive bargaining representative of theemployees in the respective units herein found appropriateat the San Lorenzo, California, plant pursuant to theexistingcontracts.Having found that Respondent violated Section 8(a)(2) ofthe Act by rendering unlawful support and assistance toIBEW, I shall recommend that Respondent withdraw andwithhold recognition from IBEW as representative of suchemployees both until it has complied with the provisions ofthe Recommended Order herein requiring it to bargain withthe respective Unions, and thereafter,unlessand untilIBEW shall be so certified as representative by the Board. Ishall also recommend that Respondent be required to setaside the contract supplements executed April 3, 1969, in53CfGarwin Corporation, et al v N L R B,374 F.2d 295 (C A D C ),cert denied387 U.S 94254CooperThermometerCompany,160 NLRB 1902, enfd. in part 376F 2d 684 (C A2),California Footwear Company,114 NLRB 765, enfd 246F 2d 886 (CA9),The Hurley Company, Inc,136 NLRB 551, enfd 310F 2d 158 (C A 8), cfThe Pierce Governor Company, inc,164 NLRB 97,affd 394 F 2d 757 (C A D.C ),certdenied 393 U S 83115NotwithstandingIBEW'spresent disclaimer of representation, theRecommendedOrder to sever contractualrelationsisnecessaryto assureeffectuation of these affirmative remediesdeemed appropriate56The record does not identify those employees who, for their ownwhich Respondent became party and subject to the existinggeneral contract between IBEW and Westinghouse, and tocease applying the terms of such contract and contractsupplements relating to the bargaining unit employeesrepresented by the Unions as described herein. However,nothing in this recommendation shall require Respondentto vary or abandon any wage, condition of employment, orother benefit which has been accorded to these employeesunder the IBEW agreements, or prejudice the assertion bythese employees of any rights they may have thereunder.55Having found that Respondent applied and enforced anunlawful union-security contract with respect to Respon-dent's employees employed at the San Lorenzo, California,plant, I shall further recommend that Respondent berequired to reimburse the affected employees, exceptingthose who were preexisting members of IBEW, for allinitiation fees, dues, or other moneys exacted from them infavor of IBEW, including interest thereon at 6 percent perannum, computed in the manner set forth inSeafarersInternationalUnion of North America,138 NLRB 1142.Ishallalso recommend that Respondent offer theemployees represented by the Unions, who were terminatedas a result of Respondent's unlawful actions, immediatereinstatement at the San Lorenzo, California, plant in theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,displacing other employees, if necessary. In addition, I shallrecommend that Respondent be required to make wholeeach of the aforementioned employees for backpay fromthe date of their termination to the date of Respondent'soffer of reemployment,56 less net earningsduring suchperiod, computed on the quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289. Backpay shall carry interest at the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716. Further, I shall recommend thatRespondent preserve and make available to the Board,upon request, all payroll records,socialsecurity paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine the amountof backpay due and the right to reinstatement under theterms of this recommendation.As Respondent no longer operates the San Franciscoplant, and most of the former employees are not presentlyemployed at the relocated San Lorenzo plant, the posting ofnoticesalonewould not be sufficient to reach theseemployees. I shall recommend, therefore, that Respondentbe required to mail a copy of the attached notice to eachemployee who was on Respondent's payroll as of July 17,1968 (the date of Respondent's notice to the employees andtheUnions of its decision to relocate) at his or her lastknown address, as disclosed by Respondent's records, or aspersonal reasons,would not have transferred to the San Lorenzo plant andwould not, therefore, be entitled to reinstatement and backpay These arematters to be determined at the compliance stage of this proceeding E g ,CooperThermometerCompany,160NLRB 1902, 1917,PuertoRicoTelephone Company,149 NLRB 950, 969 In the present case,the identityof the employees who werewilling to transfer to San Lorenzo is sufficientlyreflected in the petitions obtained by the Unions, which are in evidence Asto the remainder,and those 14 employees who, for undisclosed reasons,rejectedRespondent's job offers at San Lorenzo, the backpay, if any, shallbe based on the results of the bargaining as recommended herein.CooperThermometer Company v N L RB,376 F.2d 684, 691 (C A 2) FRASER&JOHNSTON COMPANY153may be amplified by the Unions.Further,Ishallrecommend that the Board reserve to itself the right toamend or modify its order to provide for events which havenot been anticipated.Upon the basis of the foregoing findings of fact, andupon the entire record in the cases,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Eachof theUnionsand IBEW are labor organiza-tions within the meaning of Section 2(5) of the Act.3.By the conduct set forth in section III, above,Respondent has rendered unlawful assistance and supportto IBEW andtherebyhas engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(2)and (1) of the Act.4.Byexecuting,adopting,andenforcingaunion-securityagreement with IBEW with respect toRespondent'semployees at the San Lorenzo, California,plant,therebyencouraging membership in IBEW, anddiscouragingmembership in the respective Unions, Res-pondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.Thefollowing units are appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.(a)All employees employed bymember employers ofCMTA,including employees of Respondent at its SanFrancisco,California,plant and at its relocated plant atSanLorenzo,California,coveredbythecollective-bargaining agreement between IAM Interna-tionaland its affiliated district and local lodges,includingLodge 1327 and CMTA,effective from May20,1968,throughMarch 31,1971 (excluding allemployees in appropriate bargaining units of Respon-dent represented by Sheet MetalWorkersand Boiler-makers,describedbelow),and excluding guards andsupervisors as defined in the Act.(b)All sheet metal production specialists,sheet metalproductionworkers, and shop cleanersemployed byRespondent at its San Francisco,California,plant, andat its relocated plant in San Lorenzo,California,covered bythe collective-bargaining agreement be-tween Sheet Metal Workersand CMTA onbehalf ofRespondent,effectivefromMay20, 1968,throughMarch31, 1971, excludingguards and supervisors asdefinedin the Act.(c)All weldersand helpersemployed byRespondent atits San Francisco,California,plant,and at its relocatedplant in San Lorenzo,California, covered by thecollective-bargaining agreement between Respondentand Boilermakers International and its locals, includingLocal6, effectivefrom April1, 1969, through June 30,1971, excluding guards and supervisors as defined in theAct.6.At all times material the respective Unions have beenthe majorityand exclusive representatives in the aforesaidbargaining units, as follows: in unit (a), IAM International,and its affiliated district and local lodges,including Lodge1327; in unit(b), the Sheet Metal Workers; in unit(c), theBoilermakers International,and its Local 6.7.By refusing to bargain collectively, since November27, 1968,with IAM, since January 7,1969, with Sheet MetalWorkers,and since February 10,1969, with Boilermakers,as the exclusive representatives of the employees in theirrespective appropriate units,as aforesaid,concerning thetransfer of employees from the San Francisco,California,plant to the relocated plant at San Lorenzo, California,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.8.By refusing to recognize and bargain collectively witheach of the Unions as the exclusive representative of theemployees in their.respective appropriate units at therelocatedplant in San Lorenzo,California,and byrecognizing and bargaining with IBEW as the exclusiverepresentative of the employees at such plant,Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the cases,itisrecommended that Respondent,Fraser&JohnstonCompany, San Francisco and San Lorenzo, California, itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Recognizing IBEW as the representative of any of itsemployees in the appropriate bargaining units describedbelow for the purpose of dealing with Respondentconcerning grievances,labor disputes,wages,rates of pay,hours of employment, or other terms and conditions ofemployment,both until it has complied with the provisionsof this Order requiring it to bargain with IAM, Sheet MetalWorkers, and Boilermakers,and thereafter,unless and untilIBEW shall have been certified by the Board as representa-tive of any such employees.(b) Giving any force or effect to the collective-bargainingagreement and supplements thereto adopted and executedon April 3,1969, covering Respondent's employees at theSan Lorenzo,California,plant,in the appropriate unitsdescribed below,or to any modification,extension, orrenewalof such agreement,provided, however, thatnothing herein shall require Respondent to vary orabandon any wage,hour,seniority,or other substantivefeature of its relations with such employees under theseagreements,or prejudice the assertion by these employeesof any right that they may have thereunder.(c)Encouraging membership in IBEW,or any otherlabor organization,or discouraging membership in IAM,SheetMetalWorkers,Boilermakers,or any other labororganization,by applying,maintaining,or enforcing aninvalidcollective-bargainingagreementcontainingunion-security provisions, or by discriminating in any likemanner in regard to the hire or tenure of employment orany other term or condition of employment.(d)Refusing to bargain collectively concerning the 154DECISIONS OF NATIONALLABOR RELATIONS BOARDtransfer of employees from the San Francisco, California,plant, to the relocated plant at San Lorenzo, California;and refusing to bargain collectively with respect to rates ofpay, wages, hours of employment, and other terms andconditionsofemployment,with IAM, Sheet MetalWorkers, and Boilermakers, respectively, as the exclusiverepresentatives of its employees in the following respectiveappropriate units:All employees employed by member employers ofCalifornia Metal Trades Association, including employ-ees of Respondent at its San Francisco, California,plant,and at its relocated plant at San Lorenzo,California, covered by the collective-bargaining agree-ment between IAM Inter national and its affiliateddistrict and Local Lodges, including Lodge 1327, andCaliforniaMetal Trades Association, effective fromMay 20, 1968, through March 31, 1971, excludingguards and supervisors as defined in the Act.All sheet metal production specialists, sheet metalproduction workers and shop cleaners employed byRespondent at its San Francisco, California, plant, andat its relocated plant in San Lorenzo, California,covered by the collective-bargaining agreement be-tween Sheet Metal Workers and California MetalTrades Association on behalf of Respondent, effectivefrom May 20, 1968, through March 31, 1971, excludingguards and supervisors as defined in the Act.All welders and helpers employed by Respondent atits San Francisco, California, plant, and at its relocatedplant in San Lorenzo, California, covered by thecollective-bargaining agreement between Respondentand Boilermakers International and its Locals, includ-ing Local 6, effective from April 1, 1969, through June30, 1971, excluding guards and supervisors as defined inthe Act.(e)In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from IBEW asthe collective-bargaining representative of any of theemployees in the appropriate units described above, bothuntil it has complied with the provisions of this Orderrequiring it to bargain with IAM, Sheet Metal Workers, andBoilermakers, and thereafter, unless and until the Boardshall have certified IBEW as such representative.(b) Reimburse each of its present and former employees,excepting those employees who were members of IBEWprior to April 3, 1969, for all initiation fees, dues, and othermoneys, if any, exacted pursuant to the terms of aunion-security agreement between Respondent and IBEWeffective on and after April 3, 1969, as set forth in theremedy section of this Decision.(c)Upon request, bargain collectively with IAM, SheetMetalWorkers,and Boilermakers, as the exclusivebargaining representatives of its employees in the respectiveappropriate units at the San Francisco, California, plant,described above, concerning the transfer of employees, andother effects upon the employees, resulting from itsrelocation of the San Francisco, California, plant to SanLorenzo, California.(d)Recognize, and upon request, bargain collectivelywith IAM, Sheet Metal Workers, and Boilermakers,respectively,as the exclusive representatives of theemployees in the respective appropriate units at the SanLorenzo,California,plant,and embody in a signedagreement any understanding reached, giving due effect tothe existing contracts.(e)Offer those employees terminated as a result ofRespondent's unlawful actionsimmediateand full reins-tatement to their former or substantially equivalentpositions at the San Lorenzo, California, plant, withoutprejudice to their seniority or other rights or privileges, andmake them whole for anyloss of earnings, in the manner setforth in the Remedy section of this Decision.(f)Notify any terminated employee, if presently servingin the Armed Forces of the United States, of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(g) Preserve and make available to the Board or its agentsallpayroll and other records, as set forth in The Remedysection of this Decision.(h) Post at its plant in San Lorenzo, California, copies ofthe attached notice marked "Appendix A," 57 and forthwithmail to the last known address of each employee on itspayroll on and subsequent to July 17, 1968, a copy of suchnotice.Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signed byRespondent, shall be posted immediately upon receiptthereof, in conspicuous places, and be maintained for aperiod of 60 consecutive days. Reasonable steps shall betaken to insure that suchnotices arenot altered, defaced, orcovered by any othermaterial.(i)Notify the Regional Director for Region 20, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.58IT ISFURTHER RECOMMENDED that the complaint bedismissedas it allegesviolations not specifically foundherein.51 In the event no exceptions are filed as providedby Section 102 46 ofLaborRelations Board,the findings, conclusions,recommendations, andRecommendedOrderherein shall, as provided in Section102.48 of theRules and Regulations,be adopted by the Boardand become its findings,conclusions, and order, and all objections thereto shall be deemed waivedfor all purposes.In the event that the Board's Orderis enforced by aJudgmentof a UnitedStates Courtof Appeals,the words in the noticereading"POSTED BY ORDER OF THE NATIONAL LABORRELATIONS BOARD" shall bechanged to read"POSTED PURSUANTTO A JUDGMENT OF THE UNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THE NATIONAL LABOR RELA-TIONS BOARD "as In the event that this RecommendedOrderis adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting, within10 days fromthe date of this Order,what steps Respondenthas taken to comply herewith " FRASER & JOHNSTON COMPANY155APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize International Brotherhoodof ElectricalWorkers, AFL-CIO, LOCAL 2131 (hereincalled IBEW), as the representative of any of ouremployees at the San Lorenzo plant in the appropriatebargaining units, below, for the purpose of dealing withus concerning grievances, labor disputes, wages, rates ofpay,hoursofemployment, or other terms andconditions of employment of these employees, or giveIBEW any other assistance or support with respect tothese employees.WE WILL NOT apply, enforce, or give effect to thecollective-bargainingagreement,and supplementsthereto,adopted and executed on April 3, 1969,covering our employees at the San Lorenzo, California,plant, or to any modification, extension, or renewal ofsuch agreement.We are not required to carry orabandon any wage, hour, seniority, or other substantivebenefits accorded to employees under this agreement,or prejudice the assertion by employees of any rightthey may have thereunder.WE WILL NOT encourage membership in EBEW, orany other labor organization, or discourage member-ship in International Association of Machinists andAerospace Workers, AFL-CIO, or its Lodge No. 1327(herein collectively called IAM), Sheet Metal Prod-uctionWorkers International Association, Local UnionNo. 355, AFL-CIO (herein called Sheet Metal Work-ers),or International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers, and Helpers ofAmerica, AFL-CIO, or its Local 6 (herein collectivelycalled Boilermakers), or any other labor organization,by applying,maintaining, or enforcing an invalidcollective-bargainingagreementcontainingunion-security provisions, or by discriminating in anylikemanner in regard to the hire or tenure ofemployment or any other term or condition ofemployment.WE WILL NOT refuse to bargain collectively concern-ing the transfer of employees from the San Francisco,California, plant, to the relocated plant at San Lorenzo,California; or refuse to bargain collectively with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment, with the IAM,SheetMetalWorkers, and Boilermakers, respectively,as the exclusive representatives of our employees in thefollowing respective appropriate units, excluding guardsand supervisors as defined in the Act:All employees employed by member employers ofCaliforniaMetal Trades Association, includingemployees of Fraser & Johnston Company at theSan Francisco, California, plant, and at therelocatedplantatSan Lorenzo, California,covered by the collective-bargaining agreementbetween IAM and its affiliated Lodges, includingLodge 1327, and California Metal Trades Associ-ation,effective fromMay 20, 1968, throughMarch 31, 1971.All sheet metal productionspecialists,sheet metalproduction workers, and shop cleaners employedby Fraser & Johnston Company at its SanFrancisco, California, plant, and at its relocatedplant in San Lorenzo, California, covered by thecollective-bargaining agreement between SheetMetal Workers of Fraser & Johnston Company,effective from May 20, 1968, through March 31,1971.Allwelders and helpers employed by Fraser &Johnston Company at its San Francisco, Califor-nia,plant,and at its relocated plant in SanLorenzo,California,coveredbythecollective-bargaining agreement between Fraser& Johnston Company and Boilermakers and itsLocals, including Local 6, effective from April 1,1969, through June 30, 1971.WE WILL NOT in any similar manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed in the National Labor Relations Act.WE WILL withdraw and withhold all recognition fromIBEW as the collective-bargaining representative ofany of the employees in the appropriate units, above,both until we have complied with the provisions of theBoard's Order requiring us to bargain with the IAM,Sheet Metal Workers, and Boilermakers, and thereafter,unlessand until so certified by the National LaborRelations Board.WE WILL reimburse each of our present and formeremployees, except those employees who were membersof IBEW prior to April 3, 1969, for all initiation fees,dues, and other moneys, if any, exacted pursuant to theterms of a union-security agreement with IBEWeffective on and after April 3, 1969, including interest.WE WILL,uponrequest,bargaincollectively with theIAM, Sheet Metal Workers, and Boilermakers, respec-tively, as the exclusive bargaining representatives of ouremployees in the respective appropriate units at the SanFrancisco, California, plant, concerning the transfer ofemployees, and other effects upon the employees,resulting from the plant relocation to San Lorenzo,California.WE WILL, upon request, bargain collectively with theIAM, Sheet Metal Workers, and Boilermakers, respec-tively, as the exclusive representatives of our employeesin the respective appropriate units at the relocated plantinSan Lorenzo, California, and embody in a signedagreement any understanding reached, giving due effectto the existing contracts.WE WILL offer those employees terminated as a resultof our unlawful actions immediate and full reinstate-ment to their former or substantially equivalentpositions, at the San Lorenzo, California, plant, withoutprejudice to their seniority or other rights or privileges,and we will make them whole for any loss of pay 156DECISIONSOF NATIONALLABOR RELATIONS BOARDsuffered as a result of their termination,includinginterest.WE WILL notify those employees terminated as aresult of our unlawful actions, if presently serving in theArmed Forces of the United States,of their right to fullreinstatement upon application,in accordance with theSelectiveServiceAct and the UniversalMilitaryTraining and Service Act of 1948,as amended, afterdischarge from the Armed Forces.FRASER & JOHNSTONCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 13050Federal Building,Box 36047,450 Golden Gate Avenue,San Francisco,California 94102,Telephone 556-3197.PROPOSED AGREEMENT FOR SETTLEMENT OF SEVERENCENEGOTIATIONSFRASER & JOHNSTONE COMPANY,1900-17TH STREET,SAN FRANCISCO,MAKES THE FOLLOWING PROPOSAL FORA SEVERANCE AGREEMENT WITH IAM LODGE 1327, 1450ROLLINS ROAD,BURLINGAME,THE AGREEMENT IS TOBECOME EFFECTIVE AT THE TIME OF SEVERANCE OF ANEMPLOYEE AS DEFINED BELOW.ELIGIBILITYA.EXCEPT ASPROVIDED IN PARAGRAPH B AND C OFTHISSECTIONAND IN THE SECTION ENTITLED"TERMINATION OF RIGHTS",ANY EMPLOYEE IN THEBARGAININGUNITREPRESENTED BY THE UNION WHO ISTERMINATED DURING THE PERIOD IN WHICH THISAGREEMENT IS EFFECTIVE BECAUSE OF THE SHUTDOWNAND DISCONTINUANCE OF OPERATIONS AT THE SANFRANCISCO OPERATION SET FORTH ABOVE,SHALL BEELIGIBLETORECEIVETHE SEPARATION BENEFITSDESCRIBED IN THE SECTION ENTITLED"BENEFITS",PROVIDEDTHAT SUCH EMPLOYEE CONTINUES TOPERFORM WORK ASSIGNED TO HIM UNTIL THE SPECIFICDATE OF HIS TERMINATION, WITHOUT INTERRUPTION OFOR INTERFERENCE WITH SUCH WORK OR THE WORK OFOTHERS EMPLOYEDAT THE PLANT.B.EMPLOYEESWHO QUIT VOLUNTARILY, ARERELEASED OR ARE DISCHARGE FOR JUST CAUSE PRIOR TOTHEIR NORMAL TERMINATION DATE AS DETERMINED BYTHE COMPANYWILLNOT BE ELIGIBLE FOR THE BENEFITSPROVIDED UNDER THIS AGREEMENT.C.EMPLOYEES WHO ARE AGE 65 OR OVER AND AREELIGIBLEFOR RETIREMENT BENEFITS UNDER THEPROVISIONS OF THECMTA/IAM PENSION TRUST AS OFTHE DATE OF THEIR TERMINATION WILL NOT BE ELIGIBLEFOR THE BENEFITS PROVIDED UNDER THIS AGREEMENT.BENEFITSA. SEPARATIONALLOWANCE:1.EACH EMPLOYEE WHO HAS THREE OR MOREYEARS OF SERVICE WITH THE COMPANY ON THEDATEHI'sISTERMINATED AND WHO MEETS THEELIGIBLITY REQUIREMENTS OF THE "ELIGIBILITY"SECTION OF THIS AGREEMENT,IS ENTITLED TO ASEPARATIONALLOWANCEBASED ON HIS YEARS OFSERVICE AT HIS DATE OF TERMINATION.2.YEARS OF SERVICE WILL BE DETERMINED BY ANEMPLOYEE'SSENIORITYASDEFINED IN THECOLLECTIVEBARGAINING AGREEMENT.YEARS OFSERVICE WILL BE CREDITED AS FULL YEARS ONLY.3.PAYMENTSDUE EMPLOYEES UNDER THEPROVISIONS OF THIS SECTION WILL BE BASED ONTHE BASE CLASSIFICATION SHIFT RATE OF PAY INEFFECT THE SECOND MONDAY PRECEDING THEDATE OF TERMINATION.4.THE TOTAL AMOUNTTO BE PAID TO THEEMPLOYEE SHALL BECALCULATEDBY MULTIPLUINGHIS BASE CLASSIFICATION SHIFT RATE OF PAY BY HISYEARS OF SERVICE BY THE INCREMENT OF PAY(NUMBER OF HOURS) IN ACCORDANCEWITH THEFOLLOWINGFORMULA:YEARS OF SERVICE3-LESS THAN 55-LESS THAN 1010-LESS THAN 1515-LESS THAN 2020 and OVERINCREMENT OF PAY(HOURS)810121416B.PAYMENT OF SEPARATION ALLOWANCE:THE ELIGIBLE EMPLOYEESWILL RECEIVE THESEPARATION ALLOWANCE WITHIN SIX MONTHS AFTER THEDATE OF TERMINATION.BOYCOTTS,STRIKESOR SLOWDOWNSIT SHALL BE PROVIDED IN THE AGREEMENT THAT THEPROVISIONS OF THE AGREEMENT SHALL NOT APPLY TOANY EMPLOYEES IF THE OPERATIONS OF THE COMPANY ATEITHER THE MANUFACTURING PLANTS BEING CLOSED ORANY OTHER LOCATIONS OF THE COMPANY ARE IN ANYWAY ADVERSELY AFFECTED BECAUSE OF A BOYCOTT,STRIKE, SLOWDOWN,OR OTHER INTERFERENCE WITH ORINTERRUPTION OF PRODUCTION PARTICIPATED IN BYEMPLOYEES REPRESENTED BY THE UNION,OR IF SUCHCONDUCT BY OTHERS IS IN ANY WAY SPONSORED, FRASER & JOHNSTON COMPANYRATIFIED,OR CONDONED BY THE UNION.TERMINATION OF RIGHTSIT SHALL BE PROVIDED IN THE AGREEMENT THAT UPONCOMPLETION BY THE COMPANY OF ALL OBLIGATIONSUNDERTAKEN BY THE AGREEMENT,ALL EMPLOYEES INTHE BARGAINING UNIT WILL LOSE ANY AND ALLEMPLOYMENT RIGHTS AND BENEFITS,INCLUDING BUT NOTLIMITED TO REEMPLOYMENT AND TRANSFER RIGHTS. ANYEMPLOYEE IN THE BARGAINING UNIT WHO MAY,SUBSEQUENT TO TERMINATION,BE EMPLOYED AT ANY157OTHERLOCATIONOF THECOMPANY,ITSPARENTCOMPANYORANY OF THEPARENTCOMPANY'SSUBSIDIARIES,WHEREVERSITUATED, WILLRECEIVE NOCREDIT FOR ANY SERVICE PRIOR TO THE DATE OFTERMINATION FOR ANY PURPOSE,INCLUDING BUT NOTLIMITEDTO SENIORITY,VACATION,PENSION,ANDINSURANCE.DATED AND SIGNEDTHISDAYOF,1968.FRASER AND JOHNSTON COMPANY